Case 8:20-cv-01473-TPB-AAS Document 24 Filed 02/24/21 Page 1 of 2 PageID 83




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                             Case No. 8:20-cv-01473-TPB-AAS

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

MCPEAK REALTY GROUP, INC. and
THE HAMPTONS AT BRANDON CONDOMINIUM
ASSOCIATION, INC.,

      Defendants.
________________________________________________/

         NOTICE OF SETTLEMENT AS TO MCPEAK REALTY GROUP, INC.

       Plaintiff, Delroy A. Chambers, Jr., hereby gives notice to the Court that he and

Defendant, McPeak Realty Group, Inc., only, have settled this matter. Defendant, The Hamptons

at Brandon Condominium Association, Inc., will remain in the case.           Plaintiff will file

appropriate dismissal papers, with regards to Defendant McPeak Realty Group, Inc., only, in

accordance with the terms of their settlement agreement.



                                                   Respectfully submitted,

                                                   Joshua A. Glickman, Esq.
                                                   Florida Bar No. 43994
                                                   josh@sjlawcollective.com
                                                   Shawn A. Heller, Esq.
                                                   Florida Bar No. 46346
                                                   shawn@sjlawcollective.com
                                                   Social Justice Law Collective, PL
                                                   974 Howard Ave.
                                                   Dunedin, FL 34698
                                                   (202) 709-5744
                                                   (866) 893-0416 (Fax)
Case 8:20-cv-01473-TPB-AAS Document 24 Filed 02/24/21 Page 2 of 2 PageID 84




                                                    Attorneys for the Plaintiff

                                                    By: s/ Joshua A. Glickman            .
                                                          Joshua A. Glickman, Esq.




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 24th day of February, 2021, which will send a notice of

electronic filing to all attorneys of record.

                                                    By: s/ Joshua A. Glickman            .
                                                          Joshua A. Glickman, Esq.




                                                2
